OP ALA, Justice,
concurring.
The court holds that (a) Oklahoma’s slayer statute, 84 O.S.1981 § 231,1 does not abrogate but merely modifies the common-law rule by which one who killed the person from whose death he seeks to reap benefit is barred from receiving his bounty if the homicide was felonious, intentional and unjustified; (b) a beneficiary of a life insurance policy may be precluded from *1035recovering the proceeds even though he has not been convicted of any of the three degrees of felonious homicide dealt with by the slayer statute;2 (c) a beneficiary of life insurance policy who has been acquitted of any of the three criminal offences alluded to in the slayer statute is not ipso facto entitled to the policy proceeds; and (d) the status of an unconvicted or acquitted beneficiary qua slayer — i.e., a person who took the life of another in a felonious, intentional and unjustified manner — must be litigated in a civil dispute brought for the purpose of determining the rightful recipient of the policy proceeds. I am in full accord with both the court’s pronouncement and its judgment. My purpose in writing separately is to isolate and articulate some added reasons for my general concurrence.
I
BECAUSE THE SLAYER STATUTE, 84 O.S.1981 § 231, DOES NOT ABROGATE BUT MERELY MODIFIES THE COMMON LAW, IT MUST BE CONSTRUED TOGETHER AND IN A MANNER CONSISTENT WITH PRE-EXISTING NORMS OF THE UNWRITTEN LAW
Following the abolition of attainder of felony, corruption of blood, forfeiture of estates and escheat,3 the common law began directing its attention to the slayer’s quest for his bounty, whether the claim be laid by him as heir, surviving tenant, testamentary donee or a life beneficiary of the decedent.4 The first American case to deal with the slayer’s asserted interest in the proceeds of insurance upon the life of his victim was New York Mutual Life Insurance Co. v. Armstrong.5 Ever since that pronouncement the common law on this side of the Atlantic Ocean has barred from recovery one who took the life of the insured in a felonious, intentional and unjustified manner.6 This rule stood adopted in Oklahoma before the enactment of § 231.7 Sec. 231, whose narrow sweep does not abrogate but merely modifies the common law, mandates only that when a slayer has been convicted of any one of the three enumerated degrees of felonious homicide, he stands barred from civil recovery ex lege. In short, any conviction that falls under the purview of § 231 constitutes, by the terms of that section, conclusive proof that the slayer did take his victim’s life in a felonious, intentional and unjustified manner. The narrow statutory modification does not supplant the pre-ex-isting rule of the common law. It only dispenses with the necessity of a later civil *1036contest when the antecedent felony conviction of the slayer was for one of the statutorily-selected degrees of homicide. As recently as 1976 this court recognized the full force of the nonstatutory slayer’s bar. It then held that a person who takes his joint tenant’s life in a felonious, intentional and unjustified manner effects a destruction of his survivorship interest in the joint tenancy estate.8
Except as altered by our constitution and statutes, the common law, which includes decisions other than those of the English courts, remains in full force.9 The intent to change it must be clearly and plainly expressed. It will not be presumed from an ambiguous, doubtful or inconclusive text.10 Because there is no language in § 231 which indicates an intent to abolish the common-law rule, the terms of the section must be construed together and in a manner consistent with the pre-existing doctrine. When they are so viewed, the only effect of § 231 is to dispense with the necessity of a civil contest when the slayer has been convicted of one of the three degrees of homicide dealt with therein.11
II
THE PROPRIETY OF A POST-ACQUITTAL CIVIL CONTEST OVER LIFE INSURANCE PROCEEDS
There is nothing unique about requiring a post-acquittal civil contest to determine a slayer’s eligibility to recover. An acquittal on a criminal charge is never a bar — not even between the government and the accused — to a civil action arising out of the same facts on which the criminal proceeding was based. The difference in the relative burdens of proof in the criminal and civil actions precludes the application of the doctrine of collateral estoppel (issue preclusion). Acquittal on a criminal charge merely reflects the existence of a reasonable doubt. It never rules out the possibility that a preponderance of the evidence, adduced in a civil contest, could show that the acquitted slayer did stand in the status of a person who took the life of the insured by a felonious, intentional and unjustified act.12
Oklahoma law affords other examples in the context of which a prior acquittal in the criminal case is not even prima facie evidence in a related civil action. Proof of acquittal does not of itself tend to show want of probable cause in a civil suit for malicious prosecution or false imprisonment.13 In malicious prosecution litigation a defendant may collaterally attack a judgment in a criminal case by showing that the plaintiff, though acquitted, was actually guilty of the crime charged.14 Similarly here, the slayer’s acquittal is a fit subject for a collateral attack *1037by proof showing that the widow, though acquitted, was actually guilty of taking the decedent’s life in a felonious, intentional and unjustified manner.15
I hence accede both to the court’s pronouncement and its judgment.

. The terms of 84 O.S.1981 § 231 provide in pertinent part:
"No person who is convicted of murder in the first degree, as defined in 21 O.S.1971, Section 701.1, or murder in the second degree, as defined in 21 O.S.1971, Section 701.2, subpara-graph 1 or 2, or manslaughter in the first degree, as defined in 21 O.S.1971, Section 711, subparagraph 2, under the laws of this state, or the laws of any other state or foreign country, of having taken, caused or procured another so to take, the life of an individual, shall inherit from such victim, or receive any interest in the estate of the victim, or take by devise or legacy or as surviving joint tenant, or descent or distribution, from him, or her, any portion of his or her, estate; and no beneficiary of any policy of insurance or certificate of membership issued by any benevolent association or organization, payable upon the death or disability of any person, who in like manner takes, or causes or procures to be taken, the life upon which such policy or certificate is issued, or who causes or procures a disability of such person, shall take the proceeds of such policy or certificate; * * *" [emphasis added]


. The three degrees of felonious homicide mentioned in § 231 are:
1. first degree murder, as defined in 21 O.S. 1981 § 701.1;
2. second degree murder, as defined in 21 O.S. 1981 § 701.2, subparagraphs 1 or 2; and
3. manslaughter in the first degree, as defined in 21 O.S.1981 § 711, subparagraph 2.


. These doctrines stand abrogated by Art. 2 § 15, Okl.Const.; the common-law disabilities embodied in these doctrines were abolished in England by a series of statutes which culminated in 33 and 34 Viet., c. 23 [1870], Reppy, The Slayer’s Bounty — History of Problem in Anglo-American Law, XIX N.Y.U. L.Q.Rev. 229, 230-241 [1942],


. Reppy, supra note 3 at 245.


. 117 U.S. 591, 6 S.Ct. 877, 881, 29 L.Ed. 997 [1886],


. Reppy, supra note 3 at 245. Annot. in 70 A.L.R. 1539 and in 27 A.L.R.3d 794. See also, annot. in 25 A.L.R.4A 787. Both in the English and in the American case law the origin of the slayer’s bar is ascribed to the “so-called common-law rule of public policy" which forbade one from profiting from his own wrong. Amicable Society v. Bolland, 4 Bligh [N.S.] 194, 5 Eng.Rep. 70 [1815]; Cleaver v. Mutual Reserve Fund Life Association, 1 Q.B. 147 [C.A.1892]; Reppy, supra note 3 at 235 and 242. The rule is believed to have its antecedents in ancient maxims of general jurisprudence: No man shall take advantage of his own wrong and its Law-French and Latin counterparts — (1) Nul pren-dra advantage de son tort demesne; (2) Nullus commodum capere potest de injuria sua pro-pria; (3) Jus ex injuria non oritur; (4) Nemo allegans suam turpitudinem est audiendus; and (5) Nemo ex proprio dolo consequitur actionem. See, Riggs v. Palmer, 115 N.Y. 506, 22 N.E. 188, 190 [1889]; Perry v. Strawbridge, 209 Mo. 621, 108 S.W. 641, 643 [1908]; Smith v. Todd, 155 S.C. 323, 152 S.E. 506, 508 [1930]; and DeZotell v. Mutual Life Ins. Co. of New York, 60 S.D. 532, 245 N.W. 58, 59 [1932].


.Equitable Life Assurance Society v. Weightman, 61 Okl. 106, 160 P. 629 [1916].


. Duncan v. Vassaur, Okl., 550 P.2d 929, 931 [1976]. Duncan was decided on the principles of common law. The death in controversy there occurred before the 1975 amendment to § 231, by which a legal bar was included against that slayer who would seek to take as a surviving joint tenant of his victim. Okl.Sess. Laws 1975, ch. 356 at pg. 672.


. The terms of 12 O.S.1981 § 2, so far as pertinent here, are:
"The common law, as modified by constitutional and statutory law, judicial decisions and the condition and wants of the people, shall remain in force in aid of the general statutes of Oklahoma; ....”
See McCormack v. Oklahoma Pub. Co., Okl., 613 P.2d 737, 740 [1980] and Reaves v. Reaves, 15 Okl. 240, 82 P. 490, 495 [1905],


. Reaves v. Reaves, supra note 9 at 495.


. If it were not for § 231, no homicide conviction of the slayer would serve as conclusive proof that he took the life of his victim in a felonious, intentional and unjustified manner. In re Estate of Mahoney, 126 Vt. 31, 220 A.2d 475, 479 [1966].


. United States v. One Assortment of 89 Firearms, — U.S. -, 104 S.Ct. 1099, 1105, 79 L.Ed.2d 361 [1984] and Haring v. Prosise, 462 U.S. 306, 103 S.Ct. 2368, 2374, 76 L.Ed.2d 595 [1983].


. Lindsey v. Couch, 22 Okl. 4, 98 P. 973, 976 [1908]; Central Light & Fuel Co. v. Tyron, 42 Okl. 86, 140 P. 1151, 1152 [1914]; Brown v. St. Louis & S.F. Ry. Co., 158 Okl. 31, 12 P.2d 528, 529 [1932]; Gray v. Abboud, 184 Okl. 331, 87 P.2d 144 [1939]; Missouri, Kansas & Oklahoma Coach Lines v. Meister, Okl., 330 P.2d 579, 581-582 [1958]; Lewis v. Crystal Gas Company, Okl., 532 P.2d 431, 433 [1975],


. Delgado v. Rivera, 40 N.M. 217, 57 P.2d 1141, 1148 [1936],


. The three public offences enumerated in § 231 are presently the only degrees of felonious homicide in our Penal Code which meet the common-law criteria for imposition of the slayer’s bar. See, In re Estate of Mahoney, supra note 11, 220 A.2d at 478 and Lindsey v. Dayton-Hudson Corp., 592 F.2d 1118 [10th Cir.1979], cert. denied 444 U.S. 856, 100 S.Ct. 116, 62 L.Ed.2d 75.